DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Request for Continued Examination filed on 10/10/2022 is acknowledged.
Claims 1-10 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (9,534,473; IDS ref) in view of Yeung et al (10,989,180) and in further view of Williams (US 2017/0288400).
In re Claim 1:  Morris teaches a hydraulic fracturing power generation system (Figs 7A-B) positioned onboard a hydraulic fracturing trailer assembly (700+400), the system comprising: 
a hydraulic fracturing trailer (710; Fig. 7B)
a high power hydraulic fracturing generation assembly including: 
(a) a turbine engine (407, Fig. 4B) mounted (Merriam-Webster dictionary defines mount as “to attach to a support”) to (trailer 400 in connected to 700; It is noted that making two parts integral, as it is disclosed and claimed in the instant application, was and obvious extension of prior art teachings, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) MPEP 2144.04 V B) the hydraulic fracturing trailer (710, see Fig. 7B), 
(b) a reduction gear box (714) connected to the turbine engine and mounted to the hydraulic fracturing trailer (see Fig. 7B), 
(c) a drive shaft (712) connected to the reduction gear box, and 
(d) a turbine engine exhaust diffuser section (504/506) connected to the turbine engine; 
a reciprocating plunger pump (702A-B, it is noted that a simple substitution of one known element, in this case pump, for another, in this case a reciprocating plunger pump, to obtain predictable results, in this case to pump fracturing fluid, was an obvious extension of prior art teachings, in re Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), MPEP 2143 (B)) connected to the drive shaft and mounted to the hydraulic fracturing trailer.
However, Morris does not specifically teach a gas turbine engine and the pump on a single a trailer, a reduction gear box, a reciprocating plunger pump and does not teach a thermoelectric power generation assembly mounted to the hydraulic fracturing trailer assembly and including: (a) a turbine engine exhaust stack assembly mounted to the hydraulic fracturing trailer assembly and connected to the turbine engine exhaust diffuser section, (b) a set of thermo-electric generator (TEG) sub-assemblies connected to the turbine engine exhaust stack assembly to generate electric power responsive to the turbine engine exhaust stack assembly, and (c) a power storage and distribution source mounted to the hydraulic fracturing trailer assembly to store and distribute power generated from the set of TEG sub-assemblies across the hydraulic fracturing trailer assembly.
Yeung teaches a gas turbine engine (214) and a fracturing pump (206) mounted on a single trailer (204, Fig. 2) a reduction gearbox (216) connected to a turbine 214 and a shaft 218 which is connected to a reciprocating plunger pump (206, see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to provide a single skid to be transported on a trailer and a reduction gear box in order it can be easily transported to the well site and to match the speed of the turbine to the pump.
However, Morris i.v. Yeung does not teach a thermoelectric power generation assembly mounted to the hydraulic fracturing trailer assembly and including: (a) a turbine engine exhaust stack assembly mounted to the hydraulic fracturing trailer assembly and connected to the turbine engine exhaust diffuser section, (b) a set of thermo-electric generator (TEG) sub-assemblies connected to the turbine engine exhaust stack assembly to generate electric power responsive to the turbine engine exhaust stack assembly, and (c) a power storage and distribution source mounted to the hydraulic fracturing trailer assembly to store and distribute power generated from the set of TEG sub-assemblies across the hydraulic fracturing trailer assembly.
Williams teaches a thermoelectric power generation assembly (STM) to harness energy from exhaust gas to generate electrical power ([0094, 0111, 0141, etc…) where thermal module (STM) receives exhaust gas from a power generation module (PGM) to generate electricity for use and storage in battery (ESM).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a thermoelectric power generation unit to the exhaust stack of the hydraulic fracturing trailer to supply and store power as claimed in Morris i.v. Yeung’s mobile power plant in order to improve efficiency as taught by Williams, [0105].
In re Claim 2:  Morris i.v. Yeung i.v. Williams teaches the invention as claimed and as discussed for Claim 1, above.  Williams’s being incorporated in Morris i.v. Yeung’s mobile power plant, Williams further teaches wherein the power storage and distribution source comprises a set of batteries (11), and the system further comprising a diesel engine alternator (3) to enhance production and distribution of electrical power. 
In re Claim 3:  Morris i.v. Yeung i.v. Williams teaches the invention as claimed and as discussed for Claims 1 and 2, above.  Williams’s being incorporated in Morris i.v. Yeung’s mobile power plant, Williams further teaches a starter motor (3), wherein the set of TEG assemblies operatively charges the set of batteries to power the turbine engine starter motor for starting the engine [0062].
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to use battery to start the engine as taught by Williams.
In re Claim 4:  Morris i.v. Yeung i.v. Williams teaches the invention as claimed and as discussed for Claim 1, above.  However, Morris i.v. Yeung i.v. Williams does not teach as discussed thus far a solar energy recovery sub-assembly mounted to the hydraulic fracturing trailer assembly and positioned to collect and generate power responsive to solar exposure, and wherein the set of TEG sub-assemblies operates in conjunction with the solar energy recovery sub-assembly to enhance production and distribution of electrical power.
Williams teaches a solar energy recovery sub-assembly [0141] to collect and generate power responsive to solar exposure, and wherein the set of TEG sub-assemblies operates in conjunction with the solar energy recovery sub-assembly to enhance production and distribution of electrical power.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to solar energy recovery sub-assembly in order to utilize renewable source to deliver additional power as taught by Williams, [0059].
In re Claim 5:  Morris i.v. Yeung i.v. Williams teaches the invention as claimed and as discussed for Claim 1, above.  Morris further teaches a data monitoring unit (114).
In re Claim 6:  Morris i.v. Yeung i.v. Williams teaches the invention as claimed and as discussed for Claims 1 and 5, above.  Morris further teaches an electrical controller, col. 6 ll. 39-57.
In re Claim 7:  Morris i.v. Yeung i.v. Williams teaches the invention as claimed and as discussed for Claim 1, above.  Morris further teaches an exhaust stack housing (506/508) and since exhaust is supplied to William’s STM to generate electricity TEG would obviously mounted to the exhaust stack housing.
In re Claims 8-10:  Morris i.v. Yeung i.v. Williams teaches the invention as claimed and as discussed for Claims 1 and 2, above.   However, Morris i.v. Yeung i.v. Williams does not teach two sets of batteries to power different equipment.  It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced" In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B. In the instant case, the duplication of parts consists of duplicating the batteries. 
Pertinent Prior Art
Ji et al (10,961993) and Zhang et al (US 2021/0087916) both teach a trailer comprising a turbine engine, gearbox, exhaust diffuser and fracturing pump.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741